10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:18-Cv-02398-RFB-CWH Document9 FiFdJWHR/W Panelof€

___FlLED _..___RECE|VED
.____ENTERED SERVED ON

COUNSEL/PART|ES OF RECGRD

Ariel Mora|es Bracho

 

 

1445 E Harrnon ave apt- 204 JAN 18 2019

Las Vegas, NV 89119 t

Te|ephone: (702) 788-7134 CLERK US DISTR|CT COURT
arielsmenzooQ@yahoo.es BY_ D'STR'CTOFNEVADA
Plaintiff, in Proper Person '_'___-:-;-_-LEPUW

 

UN|TED STATE DlSTRlCT COURT

D|STR|C OF NEVADA
Ariel lVlora|es Bracho
P|aintiff(s),
Case No: 2:18-cv-02398
_vS_
_ _ MOT|ON TO SET AS|DE
Bellaglo Hotel and Caslno, D|SM|SSA|_

MGM Resorts international

Defendant(s).

 

 

 

 

According to Judge Stoberki, Holly S, in the TPO # 17P01360: Court admonished
all parties to have no contact with each other. Herty Carvajal, Juan l\/liranda,
Yoendri Carballedo Hernandez and Jorge Ca|derc’)n violated what the judge said
and put a complaint in the police #LLV 180717001747 against me with false
arguments and saying that they were referred by the Hotel Be|lagio Human
Resources. What proves harassment by the Defendant towards the Plaintiff. |n
addition they put a TPO # 18P01161, # 18P01160, # 18P01162 against the
P|aintiff and according to the laws NRS 200.575 and NRS 200.571, their arguments
did not apply to be allowed to approve archiving said TPO. That proves that the
law was violated only to hurt the P|aintiff psychologically, morally, and cause
stress to the Plaintiff. The Plaintiff filed a document: |Vlotion to modify, dissolve,

extend or enforce order for protection against stalking, aggravated, stalking, or
1

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cv-02398-RFB-CWH Document 9 Filed 01/18/19 Page 2 of 6

harassment NRS 200.591 And | was denied. Allowing to continue with the TPO
which in the end were denied by false arguments. The Justice Court proved to
favor the Defendant |\/lGM and Hotel Bellagio and Casino in violation of the laws.
This proves more corruption. The P|aintiff filed the TPO # 18P01296 and TPO #
18P01398 against the persons mentioned above and they denied me filing them.
lV|y arguments were valid according to their actions and laws NRS 200.575, NRS
200.571 (1) (a) (4), (2) (b). |f approved would be more evidence that would have
against the Defendant. What proves more corruption on the part of the Justice
Court to favor the Defendant.

The Defendant says that the P|aintiff alleges that the Cu|inary Union defended
P|aintiff very we|l. That's a |ie. The Union closed the case without explanations.
Defendant, represented by Director of Human Resources Laura |Vloreno,
provoked the insubordination of the P|aintiff, which caused the P|aintiff's
dismissal. Defendant Laura lVloreno affirmed it in front of the Union in the last
meeting that took place between the Defendant and the Union, that the P|aintiff
was very stressed and even put his hands on his head due to the psychological
damage he was suffering.

P|aintiff filed a lawsuit against the 5 employees who harassed him inside the
Be|lagio Hotel, # 18A001696, # 18A001697, # 18A001698,

# 18A001699, # 18A001716.

These demands were manipulated by the Defendant lVlGlVl and Hotel Bel|agio and
Casino in conjunction with the Judge, the translator and the security of the court
so that the P|aintiff would |ose. This shows more corruption on the part of the
Defendant and the Justice Court. |f the P|aintiff won those cases it would be more
evidence than it would have against the Defendant. Now the Defendant wants to
use the loss of the P|aintiff against him. What demonstrates the objective and

presence of the Defendant in the court on 08/21/2018. P|aintiff files a document
2

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cv-02398-RFB-CWH Document 9 Filed 01/18/19 Page 3 of 6

asking for more time for the date of the claim and was denied because the show
was already prepared for the P|aintiff to lose. ln this meeting the Defendant lied
when he said that the Human Resources staff of the Bellagio Hotel met with the 5
people who were being sued, investigated the case and found nothing. The 5
defendants deny what the Defendant said when they say that no one from
Human Resources of the Be|lagio Hotel met with them. The 5 defendants said that
the P|aintiff never filed complaints against them and the Defendant opposes them
by saying that the P|aintiff did lodge complaints against them. Demonstrating
negligence on the part of the Defendant to investigate the case. The video of the
court is proof of everything said and of the corruption of the Defendant and the
Justice Court. Plaintiff did not find a lawyer because with everyone he met he
came out defending the Defendant. P|aintiff paid $ 225 for a visit to the
Psychiatric Solution Clinic where Dr. Ruth Ramirez rude|y treated Plaintiff by
yelling: lf you do not like Las Vegas, you leave here. P|aintiff delivered letters to
Defendant lVlGlVl CEO James Jim Murren asking for help to investigate the case
and take action. The letters were ignored, Defendant CEO never responded. The 5
people were found stealing from the Defendant by the Vice President of Security
at the Bellagio Hotel, Ray Brown, sleeping in the cafeteria between 4 and 6 hours
of work. Defendant refused to take fair measures to not agree with the Plaintiff.
The supervisors, the EVS Department Director, and all the Bellagio Hotel
Managers were responsible for this theft and therefore it was easier to dismiss

the P|aintiff than to take fair measures.

Defendant says: As a Claim that Bellagio wrongfully terminate Bracho and
Breached the CBA, it is dependent on interpretation of the CBA and is, thus,
preempted by section 301. But the laws have to be interpreted according to the
facts and the Defendant's corruption shows it. ln their ambition to win the case

against the Plaintiff, the Defendant was like a powerful but corrupt company,

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cv-02398-RFB-CWH Document 9 Filed 01/18/19 Page 4 of 6

lying and manipulative. l\/ly lawsuit must follow its course and not as the
Defendant wants to manipulate it, treating it as a hybrid 301 Action in order to
eliminate it. The National Labor Relation Board rudely treated the P|aintiff by
yelling and manipulating him so that on appeal he would take the short form.
They even mocked the P|aintiff when they showed him the documents that say
the P|aintiff cannot enter the MGM Company. Proving to be in favor of the
Defendant closing my case.

On the other hand, Defendant Bellagio sent a letter to the P|aintiff saying that
they had nothing to do with my suit against the 5 people. Then the corruption of
the Defendant and the Justice Court is demonstrated to make me lose the case.
The Las Vegas police, represented by Detective |V|ildebrandt of the Las Vegas
|V|etropolitan Police Department's Commended Area Center Comman, also
proved to be in favor of the Defendant. On 01/06/2016 P|aintiff filed a complaint
with the police unit against Yoendri Carbal|edo Hernéndez and for harassment
and threats inside the Hotel Bellagio and |V|ildebrandt refused to investigate the
case. # LLV160601002956 P|aintiff returns to put complaints in the same police
unit but this time against the 5 people mentioned above, # LLV170918002962 on
09/18/2017. Again, Mildebrandt refuses to investigate the case. P|aintiff goes to
another police unit located at 3675 E. Harmon Ave Las Vegas NV 89121. Here they
accept that the P|aintiff was being harassed, threatened and suffered bullying
inside the Bellagio Hotel, Two days later P|aintiff calls to know about the
investigation and they say that the Hotel Bellagio does not belong to that area.
The P|aintiff is told to return to the |V|etro Police from the Convention Center and
this time l speak with Sergeant Reeder who agreed to file my case and said that
the P|aintiff was being harassed, P|aintiff asked to remove Mildebrandt from the
case and could not. For the third time Mildebrandt refuses to investigate the case.

Proving to be in favor of the Defendant.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-Cv-02398-RFB-CWH Document 9 Filed 01/18/19 Page 5 of 6

When 4 of the aforementioned 5 people filed the complaint with false arguments
against P|aintiff in the same police unit # LLV180717001747, Mildebrandt called
the P|aintiff. He denied him a translator, he shouted at him blackmailing him,
threatening the P|aintiff with taking the demands out or putting him in jail.
Proving to be in favor of the Defendant. P|aintiff filed a complaint in internal
matters against Mildebrandt #SOC 2018-0462 who closed the case defending
Mildebrandt to favor the Defender MGM and Hotel Bellagio and Casino. P|aintiff
complained to the Citizen Review Board against Mildebrandt and closed the case
without investigating anything, notifying the P|aintiff after 90 days according to
the law and yelling rudely to P|aintiff disrespecting him. Blanca Nufies of the
Neighborhood Justice Center witnessed it. They closed the case by favoring
Mildebrandt and the Defendant MGM and Hotel Bellagio and Casino. P|aintiff
filed on 01/08/2018: Exparte |\/lotion to extend time to serve Defendant. Which
was sent to the Defendant by email. P|aintiff served the Defendant claim on
11/27/2018, on time. P|aintiff sent a copy of all the documents because in the
Justice Court's Self Help they notified the P|aintiff that it was OK to send a copy

DATED thisj 8th day ofJanuary, 2019

  
 

”| declare under penalty of perjury under the lass of the Stat

foregoing is true and correct."

 

S|GNATURE

Arie| Morales Bracho

1445 E Harmon ave apt-204
ariel3men2009@vahoo.es
Las Vegas, NV 89119

 

 

 

Case 2:18-Cv-02398-RFB-CWH Document 9 Filed 01/18/19 Page 6 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 CERTIFICATE OF MAILING
2 Pursuant to Nev. R. Civ. P. 5(b), l HEREBY CERTIFY that on (inserz date of mailing)
3 jAA/UA|?,)I l 7§ , 20 l‘§ , I placed a true and correct copy of the above MOTION
4 FoR 361 ./»\§i`i>i? Di 6 M\ ‘)§Al
5 in the United States Mail at Las Vegas, Nevada, with first-class postage prepaid, addressed to the
6 following (inser¢ name and address afopposing parry's a¢zomey, ar opposing party if unrepresented):
7 l’L, CALbl?it HuA/'h`,vé'lw/ ,(?§Gi , ibm JA» ll"l%
8 H 61/( (7»(?€0111§ jlwrlea/varliO'///AL
9 (a’j§§§ $. lL/W/ reow {BLl/o, wife 400
10 (/l“\$ \/<zw\€ /i/\/ 7511/3
1 1
12
13 / /
14 / /
15 / /
16
17
18 / /
19 / /
/ _/
20
21 _,
DATED; )l>\//Wsll\l l§ ,20 (”i.
22
23
24 lj'\l’laintifl`/ E Defendant, In Proper Person (Signamre)
25
26
27
28
© 2011 Clark Caamy CivilLaw Page 3 Of-°’ wain 04/15/2°1'>

Self-Help Center

 

